EXHIBIT 10.2(a)

 

EXECUTION COPY

 

 

CSGQ TRUST,

 

Issuer

 

CITIBANK, N.A.

 

Note Administrator

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

Indenture Trustee

 

 

SERIES 2002-A INDENTURE SUPPLEMENT, VARIABLE FUNDING NOTES

 

Dated as of June 25, 2002

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Creation of the Series 2002-A Notes

Section 1.01.

Designation

ARTICLE II

Definitions

Section 2.01.

Definitions

ARTICLE III

Servicing Fee

Section 3.01.

Servicing Compensation

ARTICLE IV

Rights of Series 2002-A Noteholders  and Allocation and Application of
Collections

Section 4.01.

Collections and Allocations

Section 4.02.

Principal Balance Increases

Section 4.03.

Daily Application of Collections; Reimbursement of Intra-Month Increase Amounts

Section 4.04.

Required Coverage Amount

Section 4.05.

Application of Available Finance Charge Collections and Available Principal
Collections

Section 4.06.

Defaulted Amounts; Investor Charge-Offs

Section 4.07.

Determination of LIBOR

Section 4.08.

Shared Principal Collections

ARTICLE V

Delivery of Series 2002-A Notes; Distributions; Reports to Series 2002-A
Noteholders

Section 5.01.

Delivery and Payment for the Series 2002-A Notes

Section 5.02.

Distributions

Section 5.03.

Reports and Statements to Series 2002-A Noteholders

ARTICLE VI

Series 2002-A Voting

Section 6.01.

Voting in Event of Default

ARTICLE VII

Redemption of Series 2002-A Notes; Final Distributions; Series Termination

Section 7.01.

Clean-up Call; Redemption Event Issuance; Redemption upon Auction; Final
Distributions

ARTICLE VIII

Miscellaneous Provisions

Section 8.01.

Ratification of Indenture

Section 8.02.

Counterparts

Section 8.03.

Governing Law

Section 8.04.

Private Placement of Series 2002-A Notes; Form of Delivery of Series 2002-A
Notes

Section 8.05.

Successors and Assigns

Section 8.06.

[Reserved].

Section 8.07.

Transfer of the Notes

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

FORM OF NOTE

 

 

EXHIBIT B

FORM OF STATEMENT TO NOTEHOLDERS

 

ii

--------------------------------------------------------------------------------


 

An extra section break has been inserted above this paragraph. Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities.  Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.

 

--------------------------------------------------------------------------------


 

SERIES 2002-A INDENTURE SUPPLEMENT, dated as of June 25, 2002 (this “Indenture
Supplement”), between CSGQ Trust, a business trust organized and existing under
the laws of the State of Delaware (herein, the “Issuer” or the “Trust”), U.S.
Bank National Association, a banking corporation organized and existing under
the laws of the State of New York, not in its individual capacity, but solely as
indenture trustee (herein, together with its successors in the trusts thereunder
as provided in the Master Indenture referred to below, the “Indenture Trustee”)
under the Master Indenture, dated as of June 25, 2002 (as amended to date, the
“Indenture”) between the Issuer and the Indenture Trustee (the Indenture,
together with this Indenture Supplement, the “Agreement”) and Citibank, N.A., a
national association, as note administrator (herein, together with its
successors in the trusts hereunder, called the “Note Administrator”).

 

Pursuant to Section 2.11 of the Indenture, the Transferor may direct the Issuer
to issue one or more Series of Notes.  The Principal Terms of this Series are
set forth in this Indenture Supplement to the Indenture.

 

ARTICLE I

 

CREATION OF THE SERIES 2002-A NOTES

 

Section 1.01.          Designation

 

(a)           There is hereby created and designated a Series of Notes to be
issued pursuant to the Indenture and this Indenture Supplement to be known as
“CSGQ Trust, Series 2002-A Variable Funding Notes” or the “Series 2002-A
Notes.”  The Series 2002-A Notes shall be issued in a single class.  The Series
2002-A Notes shall be due and payable on the Final Maturity Date.  The Series
2002-A Notes shall be issued in minimum amounts of $1.00.

 

(b)           Series 2002-A shall be a Principal Sharing Series.  Series 2002-A
shall not be subordinated to any other Series.

 

(c)           Notwithstanding section 3.07 of the Transfer and Servicing
Agreement, the Issuer agrees, and each Purchaser and the Transferor will be
deemed to agree, to treat the Series 2002-A Notes for federal, state and local
income and franchise tax purposes as representing an equity interest in the
assets of the Trust.

 

[END OF ARTICLE I]

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

Section 2.01.          Definitions

 

(a) Whenever used in this Indenture Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.

 

“Allocable Finance Charge Collections” shall mean an amount equal to, with
respect to any Monthly Period, the product of (i) the Floating Allocation
Percentage and (ii) Collections of Finance Charge Receivables for such Monthly
Period.

 

“Allocable Principal Collections” shall mean an amount equal to, with respect to
any Monthly Period the product of (i) the Fixed Allocation Percentage and
(ii) Collections of Principal Receivables for such Monthly Period.

 

“Available Finance Charge Collections” shall mean with respect to any Monthly
Period an amount equal to the sum of (a) Allocable Finance Charge Collections
for such Monthly Period plus (b) Reallocated Principal Collections for such
Monthly Period.

 

“Available Principal Collections” shall mean, with respect to any Monthly
Period, an amount equal to the sum of (a) the Allocable Principal Collections
for such Monthly Period, (b) any Shared Principal Collections with respect to
other Series that are allocated to Series 2002-A in accordance with Section 8.05
of the Indenture and Section 4.08 hereof and (c) any other amounts which
pursuant to Section 4.05(a)(iii) and (iv) hereof are to be treated as Available
Principal Collections with respect to the related Distribution Date.

 

“Clean-up Call” shall have the meaning specified in subsection 7.01(a).

 

“Closing Date” shall mean June 25, 2002.

 

“Distribution Date” shall mean July 17, 2002 and the seventeenth day of each
calendar month thereafter, or if such seventeenth day is not a Business Day, the
next succeeding Business Day.

 

“Final Maturity Date” shall mean the Distribution Date occurring in June 2012.

 

“Fixed Allocation Percentage” shall mean an amount equal to the percentage
equivalent of a fraction, the numerator of which is either (a) with respect to
any Monthly Period during a rapid amortization period with respect to the
Issuer’s Series 2002-1 Notes, the Invested Amount as of the close of business on
the last day of the Monthly Period preceding the commencement of the rapid
amortization period with respect to the Issuer’s Series 2002-1 Notes or (b) with
respect to all other Monthly Periods, the Invested Amount on the close of

 

2

--------------------------------------------------------------------------------


 

business on the last day of the prior Monthly Period and the denominator of
which is the greater of (a) the aggregate amount of Principal Receivables and
Finance Charge Receivables as of the close of business on the last day of the
prior Monthly Period (or with respect to the first Monthly Period, the aggregate
amount of Principal Receivables and Finance Charge Receivables as of the close
of business on the Cut-Off Date) and (b) the sum of the numerators used to
calculate the allocation percentages with respect to Principal Collections for
all outstanding series on the date of determination.

 

“Floating Allocation Percentage” shall mean an amount equal to, with respect to
any Monthly Period, the percentage equivalent of a fraction, the numerator of
which is the Invested Amount as of the last day of the immediately preceding
Monthly Period (or with respect to the first Monthly Period, the initial
Invested Amount) and the denominator of which is the greater of (a) the
aggregate amount of Principal Receivables and Finance Charge Receivables as of
the last day of the prior Monthly Period (or with respect to the first Monthly
Period, the aggregate amount of Principal Receivables and Finance Charge
Receivables as of the Cut-Off Date) and (b) the sum of the numerators used to
calculate the Floating Allocation Percentage for all Series.

 

“Funding Event” shall mean the failure of the Purchaser to fund a Net Purchase
Requirement under Section 4.02 herein and in the Note Purchase Agreement.

 

“Increase Amount” shall mean, on any Business Day and with respect to a Note,
the amount remitted by the related Purchaser to fund an increase in the
principal balance of such Note pursuant to Section 4.02(a).

 

“Increase Date” shall have the meaning specified in subsection 4.02(a) of this
Indenture Supplement.

 

“Initial Invested Amount” shall mean $0.

 

“Interest Period” shall mean, with respect to any Distribution Date, the period
from and including the Distribution Date immediately preceding such Distribution
Date (or, in the case of the first Distribution Date, from and including the
Closing Date) to but excluding such Distribution Date.

 

“Invested Amount” shall mean, on any date of determination, an amount equal to
(a) the Initial Invested Amount plus (b) the aggregate principal amount of
Increase Amounts pursuant to Section 4.02 on or prior to such date that were not
reimbursed during the related Monthly Period pursuant to Section 4.03(ii) minus
(c) the aggregate amount of principal payments made with respect to the Notes
prior to such date pursuant to Section 4.05(b)(ii) minus (d) the amount by which
the Invested Amount has been reduced on or prior to such date due to Investor
Charge-Offs pursuant to Section 4.06(a); plus (e) the amount by which the
Invested Amount has been increased on all prior Distribution Dates due to
reimbursements of Investor Charge-Offs pursuant to Section 4.06(b) plus the
amount by which the Invested Amount has been increased by the application of
Series Post Payment Adjustment Amounts (if such amount is positive) on all prior
Distribution Dates pursuant to Section 4.06(b); provided, however, that the
Invested Amount shall not be reduced below zero.

 

“Investor Charge-Offs” shall have the meaning specified in Section 4.06.

 

3

--------------------------------------------------------------------------------


 

“Investor Default Amount” shall mean, with respect to any Monthly Period, an
amount equal to the product of (a) the Defaulted Amount for such Monthly Period
and (b) the Floating Allocation Percentage for such Monthly Period.

 

“LIBOR” shall have the meaning specified in Section 4.07.

 

“LIBOR Determination Date” shall mean (i) June 21, 2002 for the first Interest
Period and (ii) the second London Business Day prior to the commencement of the
second and each subsequent Interest Period.

 

“London Business Day” shall mean any Business Day on which dealings in deposits
in United States dollars are transacted in the London interbank market.

 

“Monthly Interest” shall mean an amount equal to the product of (i) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 360, (ii) the Note Interest Rate in
effect with respect to the related Interest Period and (iii) the Principal
Balance as of the close of business on the last day of the preceding Monthly
Period (or, with respect to the initial Distribution Date, the Initial Invested
Amount).

 

“Monthly Servicing Fee” shall have the meaning specified in Section 3.01.

 

“Net Purchase Requirement” shall mean with respect to any Business Day (a) the
purchase price for Principal Receivables required to be paid by the Issuer to
the Transferor with respect to such Business Day minus (b) the amount of
Collections of Receivables which are allocable to any Series and available for
the purchase of new Principal Receivables with respect to such Business Day plus
(c) the aggregate amount of any Net Purchase Requirements which were not
previously funded by the Purchasers to the extent such amounts were not funded
for reasons other than a failure of a Secondary Purchaser to fund its
obligations pursuant to this Agreement or the Note Purchase Agreement.

 

“Non-Conforming Terms Change Receivables” shall mean Receivables with respect to
which (a) the Accounts Owner (i) fails to implement a change requested by CSG,
LLC under the Accounts Ownership Agreement and (ii) fails to present
documentation, within ten (10) Business Days after receiving such request for an
Account change, evidencing the rights of such Accounts Owner to object to, and
decline to implement, such change in accordance with the terms of Section 2.02
of the Accounts Ownership Agreement, and (b) the Servicer has notified the
Purchaser and the Trust that CSG, LLC has determined to suspend purchases rather
than seek injunctive relief with respect to such failure pursuant to such
Section.

 

“Noteholder” shall mean the Person in whose name a Note is registered in the
Note Register.

 

“Note Interest Rate” shall mean a per annum rate of 3.00% in excess of LIBOR as
determined on the related LIBOR Determination Date with respect to each Interest
Period.

 

4

--------------------------------------------------------------------------------


 

“Note Purchase Agreement” shall mean the Note Purchase Agreement, dated as of
June 25, 2002, among the Issuer, CSG, LLC, and the Secondary Purchasers and the
Purchaser, and all amendments thereto.

 

“Notes” shall mean any one of the Series 2002-A Variable Funding Notes executed
by the Issuer and authenticated by or on behalf of the Indenture Trustee,
substantially in the form of Exhibit A.

 

“Pre-Adjustment Invested Amount” shall mean on each Distribution Date (a) the
Invested Amount as of the end of the prior Monthly Period minus (b) the amount
by which the Investor Default Amount exceeds the amount of Available Finance
Charge Collections allocated to fund such amount on such date minus (c) the
amount of Reallocated Principal Collections on such date minus (d) the amount of
principal paid to reduce the Invested Amount on such date plus (e) the amount of
prior Investor Charge-Offs to be reimbursed on such date.

 

“Pre-Adjustment Transferor Amount” shall mean on each Distribution Date the
Transferor Amount as of the end of the prior Monthly Period minus all Defaulted
Amounts and Collections allocated to the Transferor Amount on the related
Determination Date.

 

“Principal Balance” shall mean an amount equal to (a) the initial Invested
Amount plus (b) the aggregate amount of the Increase Amounts of the Notes minus
(c) all payments on the Notes pursuant to Section 4.03(ii) and Section
4.05(b)(iii).

 

“Principal Shortfall” shall have the meaning set forth in Section 4.08.

 

“Program Expenses” shall mean the product of (i) the fees and certain expenses
of the Indenture Trustee, the Note Administrator, the Owner Trustee, the
Certificate Administrator and the Certificate Trustee as specified in each of
the related fee agreements with each such party and certain other program
expenses, including any indemnity obligation of the Issuer, and (ii) a fraction,
the numerator of which is the Invested Amount as of the last day of the
immediately preceding Monthly Period (or with respect to the first Monthly
Period, the Initial Invested Amount) and the denominator of which is the
Invested Amount for Series 2002-1 and Series 2002-A.

 

“Purchasers” shall mean CSG, LLC, a Delaware limited liability company, together
with its successors and permitted assigns and the Secondary Purchasers.

 

“Reallocated Principal Collections” shall mean, with respect to any Distribution
Date, the amount of Available Principal Collections applied pursuant to Section
4.05(b)(i).

 

“Redemption Amount” shall mean with respect to any day an amount equal to (a)
with respect to a Clean-up Call or Redemption upon Auction (i) the Principal
Balance of the Notes plus any amounts due with respect to Program Expenses which
are due but unpaid plus any accrued unpaid Monthly Servicing Fee (after giving
effect to any deposits and distributions otherwise to be made on such day if
such day is a Distribution Date) plus any Available Finance Charge Collections
received prior to the effective date of the related Clean-up Call, Redemption
Event Issuance or Redemption upon Auction, as applicable, in excess of the
amount required to pay any due but unpaid Program Expenses and Monthly Servicing
Fee or (ii) such lesser amount

 

5

--------------------------------------------------------------------------------


 

agreed to by the Noteholder or (b) with respect to a Redemption Event Issuance,
(i) the amount required to reduce the Principal Balance of the Notes to zero or
(ii) such lesser amount agreed to by the Noteholder other than with respect to
Program Expenses and any accrued unpaid Monthly Servicing Fee.

 

“Redemption Event Issuance” shall have the meaning specified in Section 7.01(b).

 

“Redemption upon Auction” shall have the meaning specified in Section 7.01(c).

 

“Required Coverage Amount” shall have the meaning specified in Section 4.04.

 

“Reserve Account” shall have the meaning specified in the Reserve Account
Agreement.

 

“Reserve Account Agreement” shall mean the Reserve Account Agreement dated as of
June 25, 2002 between the Citibank, N.A., as Reserve Account Administrator and
CSG, LLC.

 

“Secondary Purchaser” shall have the meaning specified in the Note Purchase
Agreement.

 

“Series 2002-A” shall mean the Series of Notes the terms of which are specified
in this Indenture Supplement.

 

“Series Post Payment Adjustment Amount” shall mean an amount equal to the
product of (i) (a) the Pre-Adjustment Invested Amount relating to Series 2002-A
divided by (b) the Pre-Adjustment Invested Amounts for all outstanding Series
and (ii) the Trust Post Payment Adjustment Amount.

 

“Servicing Fee Rate” shall mean 5.00% per annum.

 

“Shared Principal Collections” shall mean Shared Principal Collections as
defined and described in Section 8.05 of the Indenture; and amounts to be
treated as Shared Principal Collections under this Supplement are described in
Sections 4.05(b)(iv).

 

“Special VFN Allocation” shall mean on each Distribution Date an amount equal to
the amount required to pay, after application of Section 4.05(b)(iii) of the
Indenture Supplement relating to the Issuer’s Series 2002-1 on such Distribution
Date, the outstanding principal balance of the Issuer’s Series 2002-1 Class A-1
Notes, Class A-2 Notes and Class A-3 Notes in full.

 

“Statement to Noteholders” shall have the meaning specified in Section 5.03.

 

“Transfer” shall have the meaning set forth in Section 8.07.

 

“Trust Post Payment Adjustment Amount” shall mean on each Distribution Date an
amount (which may be positive or negative) equal to (i) the aggregate balance of
Principal

 

6

--------------------------------------------------------------------------------


 

Receivables and Finance Charge Receivables as of the end of the prior Monthly
Period minus (ii) the sum of (x) the Pre-Adjustment Invested Amount for all
Series and (y) the Pre-Adjustment Transferor Amount

 

(b) Each capitalized term defined herein shall relate to the Series 2002-A Notes
and no other Series of Notes issued by the Trust, unless the context otherwise
requires.  All capitalized terms used herein and not otherwise defined herein
have the meanings ascribed to them in the Indenture or the Transfer and
Servicing Agreement.  In the event that any term or provision contained herein
shall conflict with or be inconsistent with any term or provision contained in
the Indenture or the Transfer and Servicing Agreement, the terms and provisions
of this Indenture Supplement shall govern.

 

(c) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Indenture Supplement shall refer to this Indenture Supplement as a
whole and not to any particular provision of this Indenture Supplement;
references to any Article, subsection, Section or Exhibit are references to
Articles, subsections, Sections and Exhibits in or to this Indenture Supplement
unless otherwise specified; and the term “including” means “including without
limitation.”

 

[END OF ARTICLE II]

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

SERVICING FEE

 

Section 3.01.          Servicing Compensation.  The share of the Servicing Fee
allocable to the Series 2002-A Noteholders with respect to any Distribution Date
(the “Monthly Servicing Fee”) shall be equal to one-twelfth (or, with respect to
the first Distribution Date, 5/360) of the product of (a) the Servicing Fee
Rate, (b) the Floating Allocation Percentage and (c)(i) the sum of (A) the
amount of Principal Receivables and Finance Charge Receivables on the first day
of the Monthly Period preceding such Distribution Date (or, with respect to the
first Distribution Date, the Closing Date) and (B) the amount of Principal
Receivables and Finance Charge Receivables on the last day of the Monthly Period
preceding such Distribution Date divided by (ii) two.

 

[END OF ARTICLE III]

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

RIGHTS OF SERIES 2002-A NOTEHOLDERS
AND ALLOCATION AND APPLICATION OF COLLECTIONS

 

Section 4.01.          Collections and Allocations.

 

(a) Allocations.  Prior to the close of business on each Deposit Date,
Collections of Finance Charge Receivables and Principal Receivables and
Defaulted Receivables allocated to Series 2002-A pursuant to Article VIII of the
Indenture shall be allocated and distributed as set forth in this Article.

 

(b) Allocations to the Series 2002-A Noteholders.  On each Deposit Date, the
Servicer shall allocate to the Series 2002-A Noteholders the following amounts
as set forth below:

 

(i)            Allocations of Finance Charge Collections.  The Servicer shall
allocate to the Series 2002-A Noteholders and retain in the Collection Account
on each Deposit Date for application as provided herein an amount equal to the
product of (A) the Floating Allocation Percentage and (B) the aggregate amount
of Collections of Finance Charge Receivables received by the Servicer and
deposited to the Collection Account on such Deposit Date.

 

(ii)           Allocations of Principal Collections.  The Servicer shall
allocate collections of Principal Receivables to the Series 2002-A Noteholders
as provided herein in an amount equal to the product of (i) the Fixed Allocation
Percentage and (ii) the aggregate amount of collections of Principal Receivables
received by the Servicer and deposited to the Collection Account with respect to
such Deposit Date.

 

Section 4.02.          Principal Balance Increases

 

(a) The Series 2002-A Noteholders agree, by acceptance of their Series 2002-A
Notes, that the Servicer, acting on behalf of the Note Administrator, shall,
from time to time, request the Noteholders to fund increases to the principal
balance of their Notes on any Business Day (an “Increase Date”) in an aggregate
amount equal to the Net Purchase Requirement with respect to such Business Day
and the Noteholders hereby agree to fund such increases.  Each and every
increase in the Principal Balance shall, however, be subject to the terms,
conditions and restrictions set forth in the Note Purchase Agreement unless,
with respect to any Noteholder, such Noteholder has waived any such terms,
conditions and restrictions.  Any increase shall be made in accordance with the
following procedures:

 

(i)            No later than 11:00 a.m. on any Business Day, the Note
Administrator, upon receipt of timely instructions from the Servicer, shall
withdraw such amounts as are available in the Reserve Account up to the Net
Purchase Requirement for such day and remit such amounts to the Transferor on
such Increase Date.

 

9

--------------------------------------------------------------------------------


 

(ii)           To the extent additional funds are required to fund the Net
Purchase Requirement after giving effect to the amounts to be remitted pursuant
to clause (i) above, the Note Administrator upon receipt of instructions
received no later than 11:00 a.m. on such Business Day from the Servicer shall
notify CSG, LLC and the Transferor of the amount of any additional funds that
are required to fund the Net Purchase Requirement.

 

(b) After giving effect to all remittances made by or on behalf of any Purchaser
(including any Secondary Purchaser) with respect to the Net Purchase Requirement
pursuant to Section 4.02(a) above, the Note Administrator, on the written
instruction of the Servicer in accordance with the Note Purchase Agreement,
shall promptly annotate the Note Register to reflect the Increase Amount with
respect to each Note.

 

Section 4.03.          Daily Application of Collections; Reimbursement of
Intra-Month Increase Amounts.  The Note Administrator, on the written
instruction of the Servicer in accordance with the Note Purchase Agreement,
shall with respect to each Business Day in a Monthly Period during the
reinvestment period, special reinvestment period or partial reinvestment period
of the Issuer’s Series 2002-1 Notes distribute Allocable Principal Collections
and Allocable Finance Charge Collections on deposit in the Collection Account on
such Business Day in the following order of priority:

 

(i)            to the Transferor, an amount equal to the product of (1) the
Floating Allocation Percentage and (2) the sum of (A) the amount of all newly
created Principal Receivables, other than Non-Conforming Terms Change
Receivables, which are required to be funded on such Business Day plus (B) the
amount of all Principal Receivables created on a prior Business Day during such
Monthly Period which were not funded for any reason other than that such
Principal Receivables were Non-Conforming Terms Change Receivables; and

 

(ii)           to the holders of the Notes, pro rata based on the outstanding
principal balances of the Notes, an amount equal to the product of (a) the
Floating Allocation Percentage and (b) aggregate amount of Increase Amounts that
were funded during such Monthly Period and have not previously been reimbursed
pursuant to this Section 4.03(ii) during such Monthly Period.

 

Section 4.04.          Required Coverage Amount.  With respect to each
Distribution Date, the Note Administrator shall determine, based on the
information provided to it by the Servicer no later than the Determination Date,
the amount (the “Required Coverage Amount”), if any, by which (x) the sum of the
amounts required pursuant to subsections 4.05(a)(i) and (ii) for such
Distribution Date exceeds (y) the Allocable Finance Charge Collections for such
Distribution Date and available to pay such amounts.

 

10

--------------------------------------------------------------------------------


 

Section 4.05.          Application of Available Finance Charge Collections and
Available Principal Collections.

 

(a) The Note Administrator shall apply, based on the information provided to it
by the Servicer no later than the Determination Date, Available Finance Charge
Collections with respect to each related Monthly Period in the following order
of priority:

 

(i)            an amount equal to the Program Expenses for such Distribution
Date plus the amount of any Program Expenses previously due but not distributed
on a prior Distribution Date shall be distributed to the Indenture Trustee, Note
Administrator, Certificate Administrator, and Certificate Trustee, as
applicable, on the related Distribution Date;

 

(ii)           an amount equal to the Monthly Servicing Fee for such
Distribution Date plus the amount of any Monthly Servicing Fee previously due
but not distributed to the Servicer on a prior Distribution Date, shall be
distributed to the Servicer on the related Distribution Date;

 

(iii)          an amount equal to the Investor Default Amount for such
Distribution Date shall be treated as Available Principal Collections for such
Distribution Date and applied pursuant to clause (b) hereof;

 

(iv)          an amount equal to the Investor Charge-Offs with respect to the
Notes which have not been previously reimbursed shall be treated as a portion of
Available Principal Collections for such Distribution Date and shall be applied
pursuant to clause (b) hereof;

 

(v)           an amount equal to Monthly Interest shall be paid to the
Noteholders on the related Distribution Date; and

 

(vi)          the balance, if any, shall be paid to the Noteholders on the
related Distribution Date.

 

(b) The Note Administrator shall apply, based on the information provided to it
by the Servicer no later than the Determination Date, Available Principal
Collections with respect to each related Monthly Period in the following order
or priority:

 

(i)            an amount equal to the Required Coverage Amount shall be
distributed on the related Distribution Date by the Note Administrator to fund
the Required Coverage Amount, if any, in the priority set forth in subsections
4.05(a)(i) and (ii);

 

(ii)           if a Funding Event has occurred and has not been cured, an amount
equal to the Special VFN Allocation will be made available to the Issuer’s
Series 2002-1 and distributed on the related Distribution Date in accordance
with the applicable Indenture Supplement;

 

(iii)          an amount equal to the unpaid Principal Balance shall be paid to
the Noteholders on the related Distribution Date until the Principal Balance has
been paid in full; and

 

11

 

--------------------------------------------------------------------------------


 

(iv)          an amount equal to the Principal Shortfalls for all outstanding
Series shall be treated as Shared Principal Collections and applied in
accordance with Section 8.05 of the Indenture; and

 

(v)           the balance of such Available Principal Collections shall be paid
to the O/C Holder.

 

Section 4.06.          Defaulted Amounts; Investor Charge-Offs.  (a) On each
Determination Date, the Note Administrator shall calculate the Investor Default
Amount, if any, for the related Distribution Date.  If, on any Distribution
Date, the Investor Default Amount for the related Monthly Period exceeds the
amount of Allocable Finance Charge Collections available to be distributed
pursuant to Section 4.05(a)(iii) with respect to such Monthly Period, the
Invested Amount shall be reduced by the amount of such excess, but not by more
than the Investor Default Amount for such Distribution Date (together with the
amounts described in the next sentence, an “Investor Charge-Off”).  Investor
Charge-Offs will also include, and the Invested Amount shall be reduced by the
amount of, Reallocated Principal Collections and any Series Post Payment
Adjustment Amount (if such amount is negative).

 

(b)  The Invested Amount shall be increased on any Distribution Date by the
amount of Allocable Finance Charge Collections with respect to the related
Monthly Period which are allocated and available for that purpose pursuant to
Section 4.05(a)(iv) (but not by an amount in excess of the aggregate
unreimbursed Investor Charge-Offs) and by the Series Post Payment Adjustment
Amount with respect to such Distribution Date (if such amount is positive).

 

Section 4.07.          Determination of LIBOR.

 

(a)  On each LIBOR Determination Date, the Note Administrator shall determine
LIBOR (“LIBOR”) on the basis of the rate for deposits in United States dollars
for a one-month period which appears on Telerate Page 3750 as of 11:00 a.m.,
London time, on such date.  If such rate does not appear on Telerate Page 3750,
the rate for that LIBOR Determination Date shall be determined on the basis of
the rates at which deposits in United States dollars are offered by at least two
major banks, selected by the Servicer, at approximately 11:00 a.m., London time,
on that day to prime banks in the London interbank market for a one-month
period.  The Note Administrator shall request the principal London office of
each of such two major banks to provide a quotation of its rate.  If at least
two (2) such quotations are provided, the rate for that LIBOR Determination Date
shall be the arithmetic mean of the quotations.  If fewer than two quotations
are provided as requested, the rate for that LIBOR Determination Date will be
the arithmetic mean of the rates quoted by major banks in New York City,
selected by the Servicer, at approximately 11:00 a.m., New York City time, on
that day for loans in United States dollars to leading European banks for a
one-month period.

 

(b)  On each LIBOR Determination Date, the Note Administrator shall notify the
Servicer of LIBOR for the following Interest Period.

 

Section 4.08.          Shared Principal Collections.  Subject to Section 8.05 of
the Indenture, Shared Principal Collections for any Distribution Date will be
allocated to Series 2002-A in an amount equal to the product of (x) the
aggregate amount of Shared Principal

 

12

--------------------------------------------------------------------------------


 

Collections with respect to all Principal Sharing Series for such Distribution
Date and (y) a fraction, the numerator of which is the Principal Shortfall for
such Distribution Date and the denominator of which is the aggregate amount of
Principal Shortfalls for all the Series which are Principal Sharing Series for
such Distribution Date.  The “Principal Shortfall” for any Distribution Date
will be equal to the Invested Amount after the application of all Collections
other than Shared Principal Collections on such Distribution Date.

 

[END OF ARTICLE IV]

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

 

DELIVERY OF SERIES 2002-A NOTES;
DISTRIBUTIONS; REPORTS TO SERIES 2002-A NOTEHOLDERS

 

Section 5.01.          Delivery and Payment for the Series 2002-A Notes.  The
Issuer shall execute and issue, and the Indenture Trustee shall authenticate,
the Series 2002-A Notes in accordance with Section 2.03 of the Indenture.  The
Note Administrator shall deliver the Series 2002-A Notes to or upon the order of
the Issuer when so authenticated.

 

Section 5.02.          Distributions

 

(a)  On each Distribution Date, the Note Administrator shall distribute to the
Series 2002-A Noteholders of record on the preceding Record Date (other than as
provided in Section 11.02 of the Indenture), such Noteholders’ pro rata share of
the collections of Finance Charge Receivables held by the Note Administrator
that are allocated and available on such Distribution Date to be distributed to
the Noteholders pursuant to this Indenture Supplement.

 

(b)  On each Distribution Date, the Note Administrator shall distribute to the
Series 2002-A Noteholders of record on the preceding Record Date (other than as
provided in Section 11.02 of the Indenture), such Noteholders’ pro rata share of
the amounts held by the Note Administrator that are allocated and available on
such Distribution Date to pay principal on the Notes pursuant to this Indenture
Supplement up to a maximum amount on any such date equal to the outstanding
principal balance on such date with respect to the Notes.

 

(c)  The distributions to be made pursuant to this Section 5.02 are subject to
the provisions of Sections 2.06, 6.01 and 7.01 of the Transfer and Servicing
Agreement, Section 11.02 of the Indenture and Section 7.01 of this Indenture
Supplement.

 

(d)  Except as provided in Section 11.02 of the Indenture with respect to a
final distribution, distributions to Series 2002-A Noteholders hereunder shall
be made by (i) wire transfer in immediately available funds and (ii) without
presentation or surrender of any Series 2002-A Note or the making of any
notation thereon.

 

Section 5.03.          Reports and Statements to Series 2002-A Noteholders.

 

(a)  On each Determination Date, the Servicer will provide to the Note
Administrator the information (in electronic format acceptable to the Note
Administrator) necessary for the Note Administrator to prepare, based on such
written information, and provide to the Rating Agencies on each Distribution
Date, statements, substantially in the form of Exhibit B hereto (each, a
“Statement to Noteholders”), setting forth certain information relating to the
Trust and Series 2002-1.

 

(b)  On or before January 31 of each calendar year, beginning with calendar year
2003, the Note Administrator shall prepare and furnish or cause to be furnished
to each Person who at any time during the preceding calendar year was a Series
2002-A Noteholder, a statement containing the information which is required to
be contained in the statement to Series 2002-A

 

14

--------------------------------------------------------------------------------


 

Noteholders as set forth in paragraph (a) above, aggregated for such calendar
year or the applicable portion thereof during which such Person was a Series
2002-A Noteholder.

 

[END OF ARTICLE V]

 

15

--------------------------------------------------------------------------------


 

ARTICLE VI

 

SERIES 2002-A VOTING

 

Section 6.01.          Voting in Event of Default.  For purposes of the voting
provisions set forth in Article V of the Indenture, the Notes shall be deemed
the Class A Notes of Series 2002-A.

 

[END OF ARTICLE VI]

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII

 

REDEMPTION OF SERIES 2002-A NOTES; FINAL DISTRIBUTIONS; SERIES
TERMINATION

 

Section 7.01.          Clean-up Call; Redemption Event Issuance; Redemption upon
Auction; Final Distributions

 

(a)  On any day occurring on or after the date on which the Invested Amount of
the Notes is reduced to 10% of the highest Invested Amount on any prior day and
it is determined that continued servicing would be administratively burdensome,
the Servicer shall have the option to repurchase the Series 2002-A Notes (a
“Clean-up Call”) at a purchase price equal to the Redemption Amount.  The
Servicer shall give the Note Administrator, the Indenture Trustee and the Note
Purchaser at least thirty (30) days prior written notice of the date on which
the Servicer intends to exercise such optional redemption.

 

(b)  The Issuer shall pay to the Noteholders (a “Redemption Event Issuance”) an
amount equal to the Redemption Amount upon the occurrence of a Redemption Event
Issuance of the Issuer’s Series 2002-1 Notes.

 

(c)  The Issuer shall redeem the Notes (a “Redemption upon Auction”) at a price
equal to the Redemption Amount upon the occurrence of a Redemption upon Auction
of the Issuer’s Series 2002-1 Notes.

 

(d)  Not later than 9:00 a.m., New York City time, on the day on which a
Clean-up Call, Redemption Event Issuance or Redemption upon Auction, the Note
Administrator shall deposit into the Collection Account in immediately available
funds the Redemption Amount.  Any Clean-up Call, Redemption Event Issuance or
Redemption upon Auction is subject to payment in full of the Redemption Amount. 
Following such deposit into the Collection Account in accordance with the
foregoing, the Invested Amount for Series 2002-A shall be reduced to zero and
the Series 2002-A Noteholders shall have no further security interest in the
Receivables.  The Redemption Amount shall be distributed as set forth in
subsection 7.01(e).

 

(e)  With respect to the Redemption Amount deposited into the Collection Account
pursuant to Section 7.01(d), the Note Administrator shall, in accordance with
the written direction of the Servicer, on the related Distribution Date, make
deposits or distributions of the following amounts (in the priority set forth
below and, in each case, after giving effect to any deposits and distributions
otherwise to be made on such date) in immediately available funds:  the portion
of the Redemption Amount representing Available Finance Charge Collections
received prior to the effective date of the Clean-up Call, Redemption Event
Issuance or Redemption upon Auction, as applicable, but not previously
distributed shall be applied first to pay any amounts due but unpaid with
respect to Program Expenses, then to pay any amounts due but unpaid with respect
to the Monthly Servicing Fee, and then any remaining Available Finance Charge
Collections shall be paid to the Noteholders.

 

17

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Indenture Supplement, the
Indenture or the Transfer and Servicing Agreement, all amounts distributed to
the Note Administrator pursuant to subsection 7.01(e) for payment to the Series
2002-A Noteholders shall be deemed distributed in full to the Series 2002-A
Noteholders on the date on which such funds are distributed to the Note
Administrator pursuant to this Section 7.01 and shall be deemed to be a final
distribution pursuant to Section 11.02 of the Indenture.

 

[END OF ARTICLE VII]

 

18

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.01.          Ratification of Indenture.  As supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so supplemented by this Indenture Supplement shall be read,
taken and construed as one and the same instrument.

 

Section 8.02.          Counterparts.  This Indenture Supplement may be executed
in two or more counterparts, and by different parties on separate counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.

 

Section 8.03.          Governing Law.  THIS INDENTURE SUPPLEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 8.04.          Private Placement of Series 2002-A Notes; Form of
Delivery of Series 2002-A Notes.

 

(a)  The Series 2002-A Notes have not been registered under the Securities Act
or any state securities law.  No transfer of any Series 2002-A Note shall be
made except to the Purchaser or in accordance with the terms of the Note
Purchase Agreement and either (i) pursuant to an effective registration under
the Securities Act and applicable state securities or “blue sky” laws or (ii) in
a transaction exempt from the registration requirements of the Securities Act
and applicable state securities or “blue sky” laws, to (A) a person who the
transferor reasonably believes is a Qualified Institutional Buyer within the
meaning thereof in Rule 144A under the Securities Act that is aware that the
resale or other transfer is being made in reliance on Rule 144A, (2) a person
who is an accredited investor as defined in Rule 501(a) under the Securities Act
or (3) an institution which has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment therein.  The Series 2002-A Notes shall bear legends to the effect
set forth in Exhibit A.  None of the Transferor, the Transfer Agent and
Registrar, the Owner Trustee, the Indenture Trustee or the Note Administrator is
obligated to register the Series 2002-A Notes under the Securities Act or any
other securities or “blue sky” law or to take any other action not otherwise
required under this Indenture Supplement, the Indenture or the Transfer and
Servicing Agreement to permit the transfer of Series 2002-A Notes without
registration or as described above.

 

(b)   The Series 2002-A Notes shall be Definitive Notes and shall be delivered
as Registered Notes as provided in Section 2.03 of the Indenture.

 

Section 8.05.          Successors and Assigns.  This Indenture Supplement shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted

 

19

--------------------------------------------------------------------------------


 

successors and assigns, except that the Issuer may not assign or transfer any of
its rights under this Indenture Supplement without the prior written notice to
each Rating Agency.

 

Section 8.06.          [Reserved]

 

Section 8.07.          Transfer of the Notes.  Notwithstanding anything to the
contrary in this Indenture Supplement, no interest in a Note may be directly or
indirectly sold, conveyed, assigned, hypothecated, pledged, participated,
exchanged or otherwise transferred (each a “Transfer”) (other than in connection
with its initial issuance to the Issuer) except to a Person who is a “United
States person” for United States federal income tax purposes and only upon the
prior delivery of a Tax Opinion to the Indenture Trustee and the Note
Administrator, and any such transfer in violation of these requirements shall be
null and void ab initio.

 

Section 8.08.          Limitation of Liability.  Notwithstanding any other
provision herein or elsewhere, this Indenture Supplement has been executed and
delivered by Wilmington Trust Company, not in its individual capacity, but
solely in its capacity as Owner Trustee of the Trust.  In no event shall
Wilmington Trust Company in its individual capacity have any liability in
respect of the representations, warranties, or obligations of the Trust
hereunder or under any other document, as to all of which recourse shall be had
solely to the assets of the Trust, and for all purposes of this Agreement and
each other document, the Owner Trustee (as such or in its individual capacity)
shall be subject to, and entitled to the benefits of, the terms and provisions
of the Trust Agreement.

 

[END OF ARTICLE VIII]

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.

 

 

CSGQ Trust, as Issuer

 

 

 

 

By:

Wilmington Trust Company

 

 

not in its individual capacity, but solely as
Owner Trustee

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

 

 

 

U.S. Bank National Association,

 

as Indenture Trustee

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

 

 

 

CITIBANK, N.A.,

 

as Note Administrator

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

 

 

Acknowledged and Accepted:

 

COMPUCREDIT CORPORATION,

as Servicer

 

 

By:

 

 

 

Name:

 

Title:

 

E-1

--------------------------------------------------------------------------------


 

PACCT, LLC,

as Transferor

 

 

By:

 

 

 

Name:

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
SERIES 2002-A VARIABLE FUNDING NOTE

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF STATEMENT TO NOTEHOLDERS

 

E-4

--------------------------------------------------------------------------------